In his motion for a rehearing herein the appellant has narrowed his complaints down to practically one *Page 334 
question, and that is the failure upon the part of the trial court to limit the testimony relative to the appellant's reputation as peaceable and law-abiding to the question of a suspended sentence only.
It is to be noted that appellant offered in evidence testimony as to his being a quiet and inoffensive negro, and as to honesty and fair dealing, and such testimony seemed to have taken rather a wide latitude, many of the witnesses basing their testimony alone on the proposition that appellant paid his debts. One of the witnesses, however, testified without objection on the part of appellant that "I thought enough of him [appellant] as a law-abiding citizen to give him a year around job." Another witness for appellant testified "I know the reputation that he bears as a quiet and inoffensive negro, and it is mighty good. I never did hear of him being arrested for a felony. I never did hear of him being in any trouble at all up there."
The appellant placed his reputation in issue when he applied for a suspended sentence. He then went further and for all purposes placed in issue his general reputation for being a quiet and inoffensive citizen, and for honesty and fair dealing. He then allowed, without objection upon his part, witnesses to testify as above quoted, giving their opinion as to the law abiding qualities of the appellant, and his ability to stay out of trouble generally. We think the distinction that appellant attempts to draw herein is one without a difference, and we are constrained to overrule his contention that the court erred in failing to limit testimony of the appellant's bad reputation as to being peaceable and law-abiding to the question of a suspended sentence. If there was error, which we do not say, such was invited by the testimony offered, and also by that allowed to go before the jury without objection upon appellant's part.
The original opinion, wherein the case of Castillo v. State is mentioned, should read West v. State, 26 S.W.2d 260.
The motion is overruled.